 1   JAMES WAGSTAFFE (95535)
     wagstaffe@wvbrlaw.com
 2   FRANK BUSCH (258288)
     busch@wvbrlaw.com
 3   WAGSTAFFE, VON LOEWENFELDT,
     BUSCH & RADWICK LLP
 4   100 Pine Street, Suite 725
     San Francisco, CA 94111
 5   Telephone: (415) 357-8900
     Fax: (415) 357-8910
 6

 7   Attorneys for Plaintiff
     MYRTLE STREET FLATS LLC, d/b/a Sunrise
 8   Properties
 9

10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
     MYRTLE STREET FLATS LLC, d/b/a Sunrise          Case No. 2:17-cv-01662-JAM-KJ
13   Properties,
14                                                   STIPULATION DISMISSING CLAIMS
                   Plaintiff,
                                                     AGAINST EMERGENCY
15                                                   CONSTRUCTION SERVICES, INC.
            v.                                       WITH PREJUDICE; ORDER
16                                                   GRANTING STIPULATION
     CITY OF VALLEJO, a public entity,
17   VINCENT SPROETE, an individual, JACK
18   McARTHUR, an individual, DANIEL E.
     KEEN, an individual, LONELL BUTLER, an
19   individual, ROBERT CHAMBERS, an
     individual, MICHELLE HIGHTOWER, an
20   individual, EMERGENCY CONSTRUCTION
     SERVICES, INC., a California corporation, and
21   DOES 1-25
22
     Defendants.
23

24

25

26

27

28


          STIPULATION DISMISSING EMERGENCY CONSTRUCTION SERVICES, INC.
 1                                            STIPULATION
 2          Myrtle Street Flats LLC d/b/a/ Sunrise Properties (“Sunrise”), on the one hand, and
 3   Emergency Construction Services, Inc. (“ECS”) on the other hand, through their attorneys of
 4   record who are authorized to sign this stipulation on their behalves, hereby stipulate as follows:
 5          WHEREAS, Sunrise and ECS entered into a settlement agreement with an effective date
 6   of February 1, 2019, the terms of which are incorporated into this stipulation by reference (the
 7   “Settlement Agreement”);
 8          WHEREAS, ECS has performed its payment obligation pursuant to the Settlement
 9   Agreement;
10          WHEREAS the Settlement Agreement provides that Sunrise’s claims against ECS shall
11   therefore be dismissed with prejudice, with each party to bear its own costs and attorneys’ fees;
12          WHEREAS the Settlement Agreement does not in any way limit or resolve Sunrise’s
13   claims against any other Defendant in this action; and
14          WHEREAS the settlement agreement provides that this Court shall retain jurisdiction for
15   the purposes of enforcing the terms of this Settlement Agreement;
16

17          NOW THEREFORE, it is STIPULATED as follows:
18                1. Sunrise’s claims against ECS are dismissed with prejudice.
19                2. Sunrise and ECS shall each bear their own costs and fees related to their dispute.
20                3. This stipulated dismissal is expressly conditioned upon the Court retaining
21                   jurisdiction over ECS for the purposes of enforcing the terms and conditions of
22                   the Settlement Agreement, as reflected in the proposed order below.
23   //
24   //
25   //
26   //
27   //
28   //
                                          -1-
                    NOTICE OF MOTION AND MOTION – DISCOVERY DISPUTE
 1   DATED: March 22, 2019           WAGSTAFFE, VON LOEWENFELDT,
                                     BUSCH & RADWICK LLP
 2

 3

 4                                   By: _/s/ Frank Busch_________________
                                          FRANK BUSCH
 5                                   Attorneys for Plaintiff
                                     MYRTLE STREET FLATS LLC
 6                                   d/b/a Sunrise Properties
 7

 8   DATED: March 22, 2019           POOLE & SHAFFERY, LLP

 9

10                                   By: /s/ Hunt C. Braly (authorized 3/22/19)__
11                                       HUNT C. BRALY
                                         JOHN H. SHAFFERY
12                                      JASON BENKNER
                                     Attorneys for Defendant
13                                   EMERGENCY CONSTRUCTION SERVICES,
                                     INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -2-
                 NOTICE OF MOTION AND MOTION – DISCOVERY DISPUTE
 1                                            ORDER
 2         PURSUANT TO STIPULATION, the Court hereby orders as follows:
 3            1. Sunrise’s claims against ECS are dismissed with prejudice.
 4            2. Sunrise and ECS shall each bear their own costs and fees related to their dispute.
 5            3. This stipulated dismissal is expressly conditioned upon the Court retaining
 6               jurisdiction over ECS for the purposes of enforcing the terms and conditions of
 7               the Settlement Agreement, as reflected in the proposed order below.
 8         IT IS SO ORDERED.
 9

10

11   DATED: 3/22/2019
                                                   /s/ John A. Mendez_______________
12                                                 HON. JOHN A. MENDEZ
13                                                 U. S. DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -3-
                 NOTICE OF MOTION AND MOTION – DISCOVERY DISPUTE
